DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/06/2020 has been entered. The Applicant has amended the claims 1-7 and added new claims 8-14.  

Response to Arguments
Applicant's arguments filed on 11/06/2020 have been fully considered but are moot because the arguments do not apply to the reference being used in the current rejection. And the newly added claims are rejected with new ground of rejections. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift et al. (US 2008/0198447).

Regarding claim 1, Swift teaches an upright microscope (refer to Figs. 1A-C of 2008/0198447) comprising: 
a stage on which a specimen is placed (container 120 may include an upper portion configured to support a slide for viewing a specimen, [0036], Fig. 1A); 
a revolver configured to rotatably hold a plurality of objective lenses to enable each objective lens to be switchably disposed on an observation optical axis by rotating an operation collar (collar is the “rotatable nosepiece 110”; “nosepiece 110 includes three lens tubes and three corresponding distal objective lenses 112, 114 and 116. The nosepiece 110 can be rotated in a substantially horizontal plane to position one of the three distal objective lenses 112-116 in an optical path extending from the eyepiece 108”, [0033], operation collar is marked on the annotated Fig. 1A below; Fig. 2 shows the collar “rotatable nosepiece 110”, [0043]; “nosepiece 110 is rotated to position distal objective lens 112 in the optical path 215”, [0049]). 

    PNG
    media_image1.png
    602
    519
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    226
    312
    media_image2.png
    Greyscale

a lens barrel including an optical system (Fig. 1A-C, elements 106, 170) configured to cause light that is focused by the objective lens disposed on the observation optical axis to be incident on eyepieces (see Fig. 1C, optical axis 215, eyepiece 108, [0039]); 
a microscope body including a base (base 102, [0039]), a stand that stands on a back side of the base and that holds the stage (stand 104, “104 attached to the base”, [0033], “A stage 120 is releasably attached to the support arm 104”, [0035] see Fig. 1A-C); and an arm that is supported by the stand (arm 160, “160 attached to or forming part of the support arm 104”), that extends toward a front side of the upright microscope (see Fig. 1B), and that includes a top part to which the lens barrel is attached and a bottom part to which the revolver is attached (see Fig. 1B and the annotated Fig. 1A above); 

Regarding claim 2, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).
Swift further teaches the finger hooking part protrudes from an outer surface of the microscope body and thus has the protruding shape (see annotated Fig. 1A, 118 has the protruding shape).
Regarding claim 3, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).
Swift further teaches the finger hooking part is concave from an outer surface of the microscope body and thus has the concave shape (Fig. 1A shows a knob 118 with finger gripping portion with dimple, figure shows those are concave).
Regarding claim 4, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).
Swift further teaches the finger hooking part has a surface on which the fingers of the observer are placed and that has received, the surface having a smooth irregular shape (Fig. 1A shows 118 has a surface on which the fingers of the observer are placed and that has received, “adjustable by a knob 118” [0034], “the knobs 118, 505 and 510 and feet 134 can also be formed from plastic, and may be injection molded” [0065]).
Regarding claim 5, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).
Swift further teaches the finger hooking part is positioned on at least one of right and left sides of the upright microscope (Fig. 1A shows the finger hooking part 118 is on right and left sides of the upright microscope).
Regarding claim 11, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).
Swift further teaches the finger hooking part has the protruding shape (annotated Fig. 1A, protruding shape finger hooking part is marked), and an interval is provided between a protrusion of the finger hooking part and the arm to enable tips of the fingers to be placed between the protrusion of the finger hooking part and the arm (Figs. 1A-B shows an interval is provided between a protrusion of the finger hooking part 118 and the arm, marked on the annotated figure, to enable tips of the fingers to be placed 
Regarding claim 12, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).
Swift further teaches the finger hooking part has the concave shape (annotated Fig. 1A, concave shape area is marked), and a concave of the finger hooking part is configured to receive tips of the fingers placed in the concave (annotated figure shows that the concave of the finger hooking part is configured to receive tips of the fingers placed in the concave).
Regarding claim 14, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).
Swift further teaches the finger hooking part is provided on at least one of left and right sides of the microscope main body (annotated Fig. 1A shows the finger hooking part 118 is provided on both, left and right, sides of the microscope main body).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. as applied to claim 1 above, in view of Bonaventura et al. (US 2005/0111091).

Regarding claim 6, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).
Swift further teaches the finger hooking part of the upright microscope. Swift further teaches in FIG. 5, a rack and pinion mechanism included in between the finger hooking part ends for coarse and fine adjustment, 
Swift do not explicitly teach the finger hooking part is detachable from the upright microscope and a distance from the operation collar to the finger hooking part is changeable.
Swift and Bonaventura are related to microscopes.
Bonaventura teaches finger hooking part is detachable from the upright microscope and a distance from the operation collar to the finger hooking part is changeable (Figs. 1-8, finger hooking part includes elements 30, 40, 42, 36, 34; [0036-0037], “focus knobs may be readily removed and re-fastened to a preferred side”, [0037], figures show that the width of each element is different, changing the elements to a preferred side will make the distance from the operation collar to the finger hooking part changeable).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the finger hooking part of Swift to include a detachable and changeable finger hooking part as taught by Bonaventura for the predictable result of readily removable and re-fastenable to a preferred side of the microscope, depending 
Regarding claim 7, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).
Swift further teaches the revolver is an outward revolver that is attached to the arm (see annotated Fig. 1A, the revolver that is attached to the arm) such that the objective lenses are directed to the front side, and the operation collar arm (see annotated Fig. 1A, objective lens 112) includes: a cylindrical part that is positioned on a side of the arm and has a cylindrical shape (see annotated Fig. 1A, objective lens 112).
Swift do not explicitly teach a conical part that is positioned on a side of the objective lenses and that has a conical trapezoidal shape.
Swift and Bonaventura are related to microscopes.
Bonaventura teaches the objective has a conical part that is positioned on a side of the objective lenses and that has a conical trapezoidal shape (Fig. 2 shows an objective lens 18 has a conical shape that has a conical trapezoidal shape).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the objective lens of Swift to include a conical part that has a conical trapezoidal shape as taught by Weiner for the predictable result of better holding the lenses inside the objective with small aperture at the end.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (US 2008/0198447).

Regarding claim 8, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).
Swift teaches a most distal part of the finger hooking part has a distance from the front side of the operation collar (annotated Fig. 1A, finger hooking part and the operation collar are marked).
Swift doesn’t explicitly teach the finger hooking part is within 150 mm from a front side of the operation collar. 
Swift discloses the claimed invention except for the finger hooking part is within 150 mm from a front side of the operation collar. It would have been an obvious matter of choice to design the finger hooking part within 150 mm from a front side of the operation collar, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the distance from the finger hooking part to the operation collar of Swift and having within 150 mm for the predictable result of sufficient gap for safer and better holding area for the finger hooking part.
Regarding claim 9, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).
Swift teaches the finger hooking part has the protruding shape, and a length by which the finger hooking part protrudes from the microscope body (See annotated Fig. 9).
Swift doesn’t explicitly teach the length by which the finger hooking part protrudes from the microscope body is at least 5 mm. 
Swift discloses the claimed invention except for the length by which the finger hooking part protrudes from the microscope body is at least 5 mm. It would have been an obvious matter of choice to design the finger hooking part protrudes from the microscope body at least 5 mm, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the length by which the finger hooking part protrudes from the microscope body of Swift and having at least 5 mm, for the predictable result of sufficient height for safer and better holding and rotating area of the finger hooking part.
Regarding claim 10, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).

Swift doesn’t explicitly teach the depth to which the finger hooking part is concave into the microscope body is at least 5 mm. 
However, it would have been obvious to one of ordinary skill in the art at the time the application was filed have the finger hooking part concave into the microscope body is at least 5 mm, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Further, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the depth to which the finger hooking part is concave into the microscope body of Swift and having at least 5 mm, for the predictable result of sufficient depth for having the surface not slippery, for safer and better holding and rotating area of the finger hooking part.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. as applied to claim 1 above, in view of Honda et al. (US 2005/0231798).

Regarding claim 13, Swift teaches the upright microscope according to claim 1 (see above). 
The upright microscope according to claim 1 is rejected (see above).

Swift doesn’t explicitly teach the finger hooking part is different in color from both the microscope body and the operation collar.
Swift and Honda are related to microscopes.
Honda teaches the use of different in color for different parts of the microscope (“origin-setting switch 84a, recording switch 84b and restoring switch 84c are distinguished with different colors in order to prevent confusion”, [0109]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the color of the finger hooking part of Swift and having a different color from the microscope body and the operation collar as taught by Honda, for the predictable result of preventing confusion by distinguishing the part by the color from other elements of the microscope, as Honda teaches (“are distinguished with different colors in order to prevent confusion”, [0109]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.A/Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872